Judgment unanimously affirmed. Memorandum: Defendant contends that the suppression court erred in denying his motion to suppress his pretrial identification. From our review of the record, we conclude that the suppression court correctly found that the pretrial identification procedure was not impermissibly suggestive (see, Simmons v United States, 390 US 377, 384-386; People v Emmons, 123 AD2d 475, 476, Iv denied 69 NY2d 827).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Erie County Court, D’Amico, J. — rape, first degree.) Present — Callahan, J. P., Boomer, Green, Lawton and Davis, JJ.